Opinion of the Court by


Scott, Judge.

Lane and McCabe sued Lackey for medical services, before a justice of the peace, and recovered judgment, and on appeal to the court of common pleas, judgment was affirmed. The only question arising on the record, and the only com- , . ° , , plaint of the appellant, is the refusal oí the court to grant a new trial, for the reason that the verdict was against the weight of evidence. This court cannot see that the court below erred in this matter. That court has opportunities greatly superior to those enjoyed by this court, of ing whether the verdict is against the weight of testimony, and whether a new trial should be granted.
When the court below has refused a new trial, demanded simply because the verdict is against the weight of evidence, it must be a flagrant case which would justify the ° o •/ ence of this court. The difference between the amount admitted to be due, and that given by the verdict, being so small, the court was well warranted on that ground alone in refusing a new trial.
Judgment affirmed. '